Appellant was convicted in the District Court of Harrison County of the offense of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The record before us contains no bills of exception. The charge of the court presents sufficiently the law of the offense charged against appellant, and the indictment is in approved form, charging in the second count the offense of transporting intoxicating liquor. There is no dispute in the statement of facts of the proposition that appellant carried two quarts of whisky from his buggy across a public street and secreted it in a gin house. There is evidence in the record of the fact that on the same day he talked to others about letting them have whisky.
The facts showing appellant to have transported two quarts of intoxicating liquor, and the jury having fixed what they regarded as the proper punishment, this court has no option but to affirm the judgment, and it is so ordered.
Affirmed.
[Rehearing denied October 13, 1923. — Reporter.] *Page 304